Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 1 of 18




              EXHIBIT A




              EXHIBIT A
          Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page   2 of 18
                                                                  Electronically Filed
                                                                                           10/2/2018 10:59 PM
                                                                                           Steven D. Grierson
                                                                                           CLERK OF THE COURT
 1   MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
 2
     MELANIE HILL LAW PLLC
 3
     520 S. 7th Street, Suite A
     Las Vegas, NV 89101
 4   Tel: (702) 362-8500
     Fax: (702) 362-8505
 5   Email: Melanie@MelanieHillLaw.com
     Attorney for Plaintiff Rina K. P. Bobiles
 6

 7

 8                                            DISTRICT COURT

 9                                       CLARK COUNTY, NEVADA
10
                                                        *****
11   RINA K. P. BOBILES, an individual and
     resident of Nevada,                                      Case No.:    A-18-782066-C
12
                                Plaintiff,                    Dept. No.:   Department 13
13
     v.                                                       COMPLAINT AND DEMAND FOR
14
                                                              JURY TRIAL
     LAS VEGAS REVIEW-JOURNAL, INC., a
15
     Delaware Corporation, GATEHOUSE
                                                              (Exemption from Arbitration Based on
16   MEDIA LLC, a Delaware Corporation,
                                                              Amount Sought and Public Policy
     STEPHENS MEDIA, LLC, a Nevada Limited
                                                              Reasons)
17   Liability Company, DOES I through X; and
18
     ROE BUSINESS ENTITIES I through X,
     inclusive,
19
                               Defendants.
20

21
            NOW COMES the Plaintiff, RINA K. P. BOBILES (“Plaintiff” or “Ms. Bobiles”), by
22
     and through her attorneys, Melanie A. Hill and Melanie Hill Law PLLC, and for her Complaint
23
     against Defendant states as follows:
24

25
                                         NATURE OF THE ACTION

26          1.         This action is brought by Plaintiff to recover for Defendants’ willful violations of

27   the following:

28                i.          Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et. seq.;

                                                          1




                                              Case Number: A-18-782066-C
          Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 3 of 18



 1                 ii.          Nevada’s Wage-and-Hour Laws (“NVWH”), Nevada Revised Statute
 2
                                (“NRS”) § 608 et. seq., and
 3
                  iii.          Improper and unlawful misclassification as an independent contractor
 4
                                instead of an employee.
 5
            2.           This action is a result of Defendants’ failure to pay Plaintiff all lawfully earned
 6
     and due wages due to their misclassification of her as an independent contractor when she was
 7
     in fact an employee pursuant to the “economic realities” test of the Fair Labor Standards Act
 8
     and further defined and articulated in Terry v. Sapphire Gentleman’s Club, 130 Nev., Advance
 9
     Opinion 87 (2014) and the presumption factors in NRS 608.0155.
10
            3.           This action is also for negligence, breach of contract, unjust enrichment, and bad
11
     faith related to Defendants intentional misclassification of Ms. Bobiles’ as an independent
12

13
     contractor when she was in actuality an employee.

14                                       JURISDICTION AND VENUE

15          4.           The statutory claims of RINA K. P. BOBILES arise under state and federal laws:

16   NRS § 608 et. seq. and the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et. seq.
17          5.           The contract claims of RINA K. P. BOBILES arise under state law.
18          6.           The negligence claim of RINA K. P. BOBILES arises under state law.
19          7.           Jurisdiction in this case is proper pursuant to NRS 14.065.
20          8.           Venue is proper in the Eighth Judicial District Court in accordance NRS 41.031.
21
                                                     PARTIES
22
            9.           Plaintiff RINA K. P. BOBILES is a resident of the State of Nevada, and was at
23
     all times relevant hereto, an employee of the newspaper bearing the name Las Vegas Review-
24
     Journal, owned by separate corporate entities during the timeframe she was employed by the
25
     newspaper from 2009 until early October, 2016.
26
            10.          Defendant LAS VEGAS REVIEW-JOURNAL, INC., is a Delaware Corporation
27
     with its principal place of business in Las Vegas, Nevada and is an employer engaged in
28
     interstate commerce, within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).
                                                          2
          Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 4 of 18



 1   Defendant LAS VEGAS REVIEW-JOURNAL, INC. is the current owner of the Las Vegas
 2
     Review-Journal newspaper that owned the newspaper during the timeframe Ms. Bobiles was
 3
     employed by the newspaper.
 4
            11.     Defendant GATEHOUSE MEDIA LLC, is a Delaware Corporation with its
 5
     principal place of business in Las Vegas, Nevada and is an employer engaged in interstate
 6
     commerce, within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a). Defendant
 7
     GATEHOUSE MEDIA LLC is a former parent company that owned the Las Vegas Review-
 8
     Journal newspaper during the timeframe Ms. Bobiles was employed by the newspaper.
 9
            12.     Defendant STEPHENS MEDIA, LLC, is a Nevada Limited Liability Company
10
     with its principal place of business in Las Vegas, Nevada and is an employer engaged in
11
     interstate commerce, within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).
12

13
     Defendant STEPHENS MEDIA, LLC is a former company that owned the Las Vegas Review-

14   Journal newspaper during the timeframe Ms. Bobiles was employed by the newspaper.

15          13.     During the times relevant hereto, the Defendants owned the newspaper bearing

16   the name Las Vegas Review-Journal and employed Ms. Bobiles during the timeframe Ms.
17   Bobiles was employed by the newspaper when she was improperly classified as an independent
18   contractor when she should have been properly classified as an employee pursuant to the
19   “economic realities” test of the Fair Labor Standards Act and further defined and articulated in
20   Terry v. Sapphire Gentleman’s Club, 130 Nev., Advance Opinion 87 (2014).
21
            14.     DOE Defendants I-X are natural persons who own, operate or control the named
22
     Defendant business entities and/or ROE BUSINESS ENTITIES. ROE BUSINESS ENTITIES,
23
     I-X are entities, including without limitation, predecessor, successor, parent or subsidiary
24
     corporations, or other kinds of business entities or organizations, which are related to, connected
25
     to, control or operate any of the named Defendant business entities. The ROE BUSINESS
26
     ENTITIES I-X directed, assisted in, or ratified the wrongful actions of the named Defendants.
27
     These fictitious defendants are persons, entities or organizations who engaged in, oversaw,
28
     directed, ratified or assisted in the wrongful actions against Ms. Bobiles, or who may be
                                                      3
             Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 5 of 18



 1   individual owners, officers, agents or employees of any of the named Defendant business
 2
     entities or the ROE Defendants. DOE and ROE Defendants are agents, servants, employees,
 3
     employers, and/or partners of the named Defendants and the DOE and ROE Defendants, and/or
 4
     each other.
 5
              15.   These fictitious defendants are persons, entities or organizations who engaged in,
 6
     oversaw, directed or assisted in the wrongful actions against Ms. Bobiles along with the named
 7
     Defendants, or who may be individual owners, officers, agents, employees or associates of the
 8
     named Defendant business entities or the ROE Defendants.
 9
              16.   The real names of these fictitious defendants are unknown to Ms. Bobiles at this
10
     time. Plaintiff Ms. Bobiles will seek leave to amend this Complaint and substitute the true
11
     names of the ROE and DOE Defendants as soon as the true identities are revealed.
12

13
              17.   At the time of the actions alleged in this Complaint, both the business entity-

14   Defendants and the individual Defendants were acting within the color, purpose and scope of

15   their relationships, and by reason of their relationships, Defendants (hereinafter collectively

16   referred to as “Defendants” and includes those who are named and those sued as DOES and
17   ROES) are jointly and severally and/or vicariously responsible and liable for the acts and
18   omissions of their co-Defendants.
19           FACTUAL ALLEGATIONS GENERALLY APPLICABLE TO ALL CLAIMS
20            18.   In 2009, Ms. Bobiles began her employment with the newspaper bearing the
21
     name Las Vegas Review-Journal.
22
              19.   While Ms. Bobiles was employed with the Las Vegas Review-Journal, it went
23
     through multiple ownership changes.
24
              20.   Upon information and belief, all prior owners and the current owner of the Las
25
     Vegas Review-Journal improperly classified and paid Ms. Bobiles as an independent contractor
26
     and therefore all prior owners and the current owner have been named in this FLSA and NVWH
27
     case.
28

                                                     4
          Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 6 of 18



 1          21.     During her entire employment, Ms. Bobiles was classified as an independent
 2
     contractor, however she should have been classified as an employee and been subject to NVWH
 3
     laws and been eligible for worker’s compensation, health insurance, the Affordable Care Act,
 4
     Family and Medical Leave Act, and unemployment benefits.
 5
            22.     Ms. Bobiles worked a schedule of approximately 10 (ten) to 12 (twelve) hours a
 6
     day, 7 (seven) days a week at the Las Vegas Review-Journal during the entire time she was
 7
     employed.
 8
            23.     Ms. Bobiles was first hired in the single copy department and her duties were
 9
     highly labor intensive distributing papers to the carriers. Ms. Bobiles worked in this department
10
     from 2009 until July 29, 2015.
11
            24.     While working in the single copy department, Ms. Bobiles also started cleaning
12

13
     and maintaining the warehouse and continued doing this cleaning for approximately ten (10) to

14   twelve (12) hours per day, seven days a week until she was forced to quit working due to a

15   significant hip injury ultimately requiring hip replacement surgery.

16          25.     Ms. Bobiles’ doctor informed her that her hip bone degenerated due to lack of
17   blood flow from her ten (10) to twelve (12) hour per day, seven day a week work schedule.
18          26.     In April, 2016, Ms. Bobiles made the RJ aware of her injuries and health and
19   requested to be classified as an employee, but the RJ refused and, again left her without
20   medical, unemployment, or worker compensation benefits.
21
            27.     Without any other options, Ms. Bobiles was forced to resign in October of 2016.
22
     Not only did her injuries became too severe to work the long hours of intense manual labor, but
23
     she had to find a way to pay for the required surgery.
24
            28.     When Ms. Bobiles left, she was told by the Las Vegas Review-Journal that they
25
     would hold her job hold her job for her while she was dealing with her medical issues.
26
            29.     At that time, Ms. Bobiles was informed that that she was unable to seek workers’
27
     compensation insurance and unemployment benefits.
28

                                                      5
          Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 7 of 18



 1           30.     During her eight years of employment at the Las Vegas Review-Journal, Ms.
 2
     Bobiles repeatedly worked when she was sick, because she had no paid time off or sick leave as
 3
     an independent contractor.
 4
             31.     Ms. Bobiles was not required by the contract with the principal to hold any
 5
     necessary state business license or local business license and to maintain any necessary
 6
     occupational license, insurance or bonding except a Nevada driver’s license and automobile
 7
     liability insurance.
 8
             32.     Ms. Bobiles did not have has control over the time the work is performed and her
 9
     contract explicitly stated: “Single copy papers are returned to the publisher between the hours of
10
     3 and 10 AM. All returns must be counted by 10AM each day.”
11
             33.     Ms. Bobiles did not provide her own cleaning supplies and material to clean and
12

13
     maintain the warehouse.

14           34.     The fundamental protections afforded by the FLSA and the appropriate state

15   laws covering wages and hours are payment of wages to employees for all hours worked,

16   payment of a minimum wage, payment of premium overtime wages for all hours worked above
17   forty (40) hours per week, payment of premium overtime wages for all hours worked above
18   eight (8) hours per day, and payment of time worked during required breaks and daily lunch
19   periods.
20           35.     Plaintiff and society at large rightfully expect that time worked will be
21
     compensated. This is the fundamental social and economic bargain between employers and
22
     employees, and failure to pay for hours worked represents a breach of a basic obligation by
23
     Defendants.
24
             36.     Specifically, Plaintiff complains that Defendants violated the protections of the
25
     FLSA and pertinent state laws by not paying for all hours worked by her and not paying the
26
     appropriate earned overtime wage rate and minimum wage to her that is mandated by state
27
     and/or federal law.
28

                                                     6
          Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 8 of 18



 1                                   FIRST CLAIM FOR RELIEF
 2
                     Violation of Fair Labor Standards Act, 29 U.S.C. § 201 et seq.
                                          Failure to Pay Wages
 3                                      (Against All Defendants)
 4
            37.     All preceding paragraphs in this Complaint are realleged and incorporated by
 5
     reference as though fully set forth herein.
 6
            38.     Pursuant to the FLSA, 29 U.S.C. § 201 et seq., Plaintiff is entitled to
 7
     compensation at her regular rate of pay or minimum wage rate, whichever is higher, for all
 8
     hours actually worked.
 9
            39.     Defendants failure to pay Plaintiff for all hours worked resulted in violations of
10
     the FLSA’s minimum wage provisions.
11
            40.     Defendants unlawful conduct was repeated and willful. Defendants knew or
12
     should have known that it engaged in a policy and practice of improperly and unlawfully
13
     classifying Ms. Bobiles as an independent contractor when she was in fact an employee
14

15
     pursuant to the “economic realities” test of the Fair Labor Standards Act and further defined and

16   articulated in Terry v. Sapphire Gentleman’s Club, 130 Nev., Advance Opinion 87 (2014). As a

17   result, Plaintiff was not paid for all hours worked which resulted in violations of the FLSA’s

18   minimum wage provisions.

19          41.     Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from
20   Defendants: compensation for unpaid wages; liquidated damages; reasonable attorneys’ fees;
21   costs and interest as provided by law, and any other relief deemed appropriate by this Court.
22          42.     Plaintiff is also entitled to recover punitive damages from Defendants because
23
     her employer intentionally misclassified her as an independent contractor.
24
                                   SECOND CLAIM FOR RELIEF
25                   Violation of Fair Labor Standards Act, 29 U.S.C. § 201 et seq.
                                    Failure to Pay Overtime Wages
26                                      (Against All Defendants)
27
            43.     All preceding paragraphs in this Complaint are realleged and incorporated by
28
     reference as though fully set forth herein.
                                                     7
           Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 9 of 18



 1          44.     Defendants engaged in a policy and practice of willfully refusing to pay Ms.
 2
     Bobiles appropriate overtime compensation for all hours worked in excess of forty (40) hours
 3
     per work.
 4
            45.     As a result of Defendants’ willful failure to compensate Plaintiff premium
 5
     overtime pay for all hours worked at a rate not less than one-and-one-half (1.5) times the regular
 6
     rate of pay for work performed in excess of forty (40) hours per work week, Defendants have
 7
     violated the FLSA, 29 U.S.C. § 201 et seq.
 8
            46.     Defendants unlawful conduct was repeated and willful. Defendants knew or
 9
     should have known that its misclassification of Ms. Bobiles as an independent contractor was
10
     unlawful and unfair.
11
            47.     Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from
12

13
     Defendants: compensation for unpaid wages; liquidated damages; reasonable attorneys’ fees;

14   costs and interest as provided by law, and any other relief deemed appropriate by this Court.

15                                   THIRD CLAIM FOR RELIEF
                                  Violation of NRS 608.016 and 608.140
16                                    Failure to Pay All Wages Due
                                         (Against All Defendants)
17

18          48.     All preceding paragraphs in this Complaint are realleged and incorporated by

19   reference as though fully set forth herein.
20          49.     NRS 608.016 states that “[a]n employer shall pay to the employee wages for
21   each hour the employee works.”
22          50.     As described and alleged herein, Defendants failed to pay Plaintiff for all of the
23
     hours she worked in violation of NRS 608.016 and 608.140.
24
            51.     Pursuant to Nevada law, Defendants are liable to Plaintiff for her unpaid wages;
25
     liquidated damages; reasonable attorneys’ fees; costs and interest as provided by law, and any
26
     other relief deemed appropriate by this Court.
27
     ///
28
     ///
                                                      8
           Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 10 of 18



 1           52.      Pursuant to Nevada law, Plaintiff is also entitled to recover punitive damages
 2
     from Defendants because her employer intentionally misclassified her as an independent
 3
     contractor.
 4
                                     FOURTH CLAIM FOR RELIEF
 5                                       Violation of NRS 608.019
                   Failure to Provide Breaks and Lunch and Pay For This Time Worked
 6                                       (Against All Defendants)
 7
             53.      All preceding paragraphs in this Complaint are realleged and incorporated by
 8
     reference as though fully set forth herein.
 9
             54.      NRS 608.019(1) states that “[a]n employer shall not employ an employee for a
10
     continuous period of 8 hours without permitting the employee to have a meal period of at least
11
     one-half hour. No period of less than 30 minutes interrupts a continuous period of work for the
12
     purposes of this subsection.” Nev. Rev. Stat. 608.019(1).
13
             55.      NRS 608.019(2) states:
14

15
             Every employer shall authorize and permit all his or her employees to take rest
             periods, which, insofar as practicable, shall be in the middle of each work period.
16           The duration of the rest periods shall be based on the total hours worked daily at
             the rate of 10 minutes for each 4 hours or major fraction thereof. Rest periods
17           need not be authorized however for employees whose total daily work time is less
18
             than 3 and one-half hours. Authorized rest periods shall be counted as hours
             worked, for which there shall be no deduction from wages.
19
     Nev. Rev. Stat. 608.019(2).
20
             56.      As described and alleged herein, Defendants failed to provide her required
21
     breaks and lunch periods in violation of NRS 608.019 and failed to pay her for this time worked
22

23
     in violation of NRS 608.019.

24           57.      Pursuant to Nevada law, Defendants are liable to Plaintiff for her unpaid wages

25   during required breaks and lunch periods; liquidated damages; reasonable attorneys’ fees; costs

26   and interest as provided by law, and any other relief deemed appropriate by this Court.

27   ///
28   ///
                                                      9
         Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 11 of 18



 1                                  FIFTH CLAIM FOR RELIEF
 2
                      Violation of Article XV, Section 16 of Nevada Constitution
                                    Failure to Pay Minimum Wage
 3                                      (Against All Defendants)
 4
            58.     All preceding paragraphs in this Complaint are realleged and incorporated by
 5
     reference as though fully set forth herein.
 6
            59.     Article XV, section 16 of the Nevada Constitution (the “Minimum Wage
 7
     Amendment”) requires employers to pay employees a minimum wage.
 8
            60.     Defendants’ failure to pay Plaintiff for all hours worked resulted in violations of
 9
     the Minimum Wage Amendment.
10
            61.     Defendants’ unlawful conduct was repeated and willful. Defendants knew or
11
     should have known that its misclassification of Ms. Bobiles as an independent contractor was
12
     unlawful and unfair.
13
            62.     Pursuant to Nevada law, Defendants are liable to Plaintiff for her unpaid wages;
14

15
     liquidated damages; reasonable attorneys’ fees; costs and interest as provided by law, and any

16   other relief deemed appropriate by this Court.

17          63.     Pursuant to Nevada law, Plaintiff is also entitled to recover punitive damages

18   because her employer intentionally misclassified her as an independent contractor.

19                                   SIXTH CLAIM FOR RELIEF
                                  Violation of NRS 608.018 and 608.140
20                                   Failure to Pay Overtime Wages
21
                                         (Against All Defendants)

22          64.     All preceding paragraphs in this Complaint are realleged and incorporated by
23   reference as though fully set forth herein.
24          65.     NRS 608.018(1) provides as follows:
25

26
            An employer shall pay 1 1/2 times an employee’s regular wage rate whenever an
            employee who receives compensation for employment at a rate less than 1 1/2
27          times the minimum rate prescribed pursuant to NRS 608.250 works: (a) More
            than 40 hours in any scheduled week of work; or (b) More than 8 hours in any
28

                                                      10
         Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 12 of 18



 1          workday unless by mutual agreement the employee works a scheduled 10 hours
 2
            per day for 4 calendar days within any scheduled week of work.

 3   Nev. Rev. Stat 608.018(1).
 4          66.     NRS 608.018(2) provides as follows:
 5          An employer shall pay 1 1/2 times an employee’s regular wage rate whenever an
            employee who receives compensation for employment at a rate not less than 1 1/2
 6
            times the minimum rate prescribed pursuant to NRS 608.250 works more than 40
 7          hours in any scheduled week of work.

 8   Nev. Rev. Stat 608.018(2).
 9
            67.     As described and alleged herein, Defendants failed to pay Plaintiff daily and
10
     weekly overtime premium pay for all hours worked over eight (8) hours in a workday or over
11
     forty (40) hours in a work week in violation of NRS 608.018 and 608.140
12
            68.     Pursuant to Nevada law, Defendants are liable to Plaintiff for their unpaid wages;
13
     liquidated damages; reasonable attorneys’ fees; costs and interest as provided by law, and any
14
     other relief deemed appropriate by this Court.
15
            69.     Pursuant to Nevada law, Plaintiff is also entitled to recover punitive damages
16
     from Defendants because her employer intentionally misclassified her as an independent
17
     contractor.
18
                                   SEVENTH CLAIM FOR RELIEF
19
                                         Breach of Contract
20                                     (Against All Defendants)

21          70.     All preceding paragraphs in this Complaint are realleged and incorporated by
22
     reference as though fully set forth herein.
23
            71.     The Newspaper Service Agreements (“Agreements”) entered into between Ms.
24
     Bobiled and the Las Vegas Review-Journal were valid, enforceable contracts, but improperly
25
     and unlawfully misclassified Ms. Bobiles as an independent contractor when she was in fact an
26
     employee by course of conduct, the “economic realities” test of the Fair Labor Standards Act
27

28

                                                      11
         Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 13 of 18



 1   and further defined and articulated in Terry v. Sapphire Gentleman’s Club, 130 Nev., Advance
 2
     Opinion 87 (2014) and the presumption factors in NRS 608.0155.
 3
            72.     Defendants breached the Agreements by, among other things, failing to pay Ms.
 4
     Bobiles her wages due pursuant to the amounts due to Plaintiffs under the Agreement pursuant
 5
     to the “economic realities” test of the Fair Labor Standards Act and further defined and
 6
     articulated in Terry v. Sapphire Gentleman’s Club, 130 Nev., Advance Opinion 87 (2014) and
 7
     the presumption factors in NRS 608.0155.
 8
            73.     Plaintiff has duly performed all of the conditions precedent on her part required
 9
     to be performed pursuant to the Agreements except for those covenants and conditions which
10
     Plaintiffs are excused from performing due to the conduct of Defendants.
11
            74.     Plaintiff has suffered damages as a result of the breaches by Defendants in an
12

13
     amount in excess of $15,000.00.

14          75.     As a direct and proximate result of Defendants’ breach of contract, Plaintiffs had

15   to secure the services of an attorney to pursue this action, and they should be allowed to recover

16   a reasonable sum for their attorneys’ fees and costs.
17                                  EIGHTH CLAIM FOR RELIEF
                                         Unjust Enrichment
18
                                       (Against All Defendants)
19
            76.     All preceding paragraphs in this Complaint are realleged and incorporated by
20
     reference as though fully set forth herein.
21

22          77.     Defendants were unjustly enriched by the failure to pay Plaintiff the wages she

23   was due and owing pursuant to the FLSA and NVWH by intentionally misclassifying Plaintiff

24   as an independent contractor instead of an employee against fundamental principles of justice or
25   equity and good conscience.
26          78.     Plaintiff has suffered damages as a result of the actions of Defendants in an
27   amount in excess of $15,000.00.
28

                                                     12
           Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 14 of 18



 1           79.    As a direct and proximate result of Defendants’ tortious actions, Plaintiffs had to
 2
     secure the services of an attorney to pursue this action, and they should be allowed to recover a
 3
     reasonable sum for their attorneys’ fees and costs.
 4
                                  NINTH CLAIM FOR RELIEF
 5                   Breach of Implied Covenant of Good Faith and Fair Dealing
                                      (Against All Defendants)
 6

 7
             80.    All preceding paragraphs in this Complaint are realleged and incorporated by

 8   reference as though fully set forth herein.

 9           81.    As stated above, Plaintiff entered into valid and enforceable Agreements with
10
     Defendants.
11
             82.    Under Nevada law, every contract imposes upon the contracting parties the duty
12
     of good faith and fair dealing.
13
             83.    Defendants breached their duty to Plaintiff by performing in a manner that was
14
     unfaithful to the purpose of the Agreement.
15
             84.    By reason of Defendants’ breach of the implied covenant of good faith and fair
16
     dealing, and as a direct and proximate result thereof, Plaintiffs have been damaged in an amount
17
     in excess of $15,000.00.
18
             85.    As a direct and proximate result of Defendants’ breach of contract, Plaintiffs had
19
     to secure the services of an attorney to pursue this action, and they should be allowed to recover
20

21
     a reasonable sum for their attorneys’ fees and costs.

22
                                       TENTH CLAIM FOR RELIEF
23                                             Negligence
                                         (Against All Defendants)
24

25           86.    All preceding paragraphs in this Complaint are realleged and incorporated by

26   reference as though fully set forth herein.
27
     ///
28
     ///
                                                     13
         Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 15 of 18



 1          87.     While employed by the Las Vegas Review-Journal, Defendants owed a duty to
 2   Plaintiff to provide a workplace environment that would not result in her injury from being
 3   overworked.
 4          88.     That Defendant breached her duty to Plaintiff by negligently, carelessly, and
 5   recklessly provide a workplace environment that resulted in her work-related hip injury that
 6   required hip replacement surgery from being overworked.
 7          89.     As a direct and proximate result of Defendants breach of the standard of care,
 8   Plaintiff was injured and caused to suffer great pain of body and mind, all or some of which
 9   may be permanent and disabling in nature, and all to their general and compensatory damages in
10   an amount in excess of Fifteen Thousand Dollars ($15,000.00).
11          90.     As a further direct and proximate result of the negligence of Defendants, Plaintiff
12   has incurred expenses for medical care, treatment and expenses incidental thereto, and Plaintiff
13   may be required in the future to incur expenses for medical care and treatment in an amount in
14   excess of Fifteen Thousand Dollars ($15,000.00).
15          91.     As a further direct and proximate result of the negligence of Defendants, Plaintiff
16   sustained a loss of wages, past and future, and loss of future earnings in an amount in excess of
17   Fifteen Thousand Dollars ($15,000.00).
18          92.     As a further direct and proximate result of the negligence of Defendants, Plaintiff
19   has suffered a loss of past and future household services in an amount in excess of Fifteen
20   Thousand Dollars ($15,000.00).
21          93.     That as a direct and proximate result of the negligence of Defendants, Plaintiff
22   suffered great pain, suffering, mental anguish, loss of enjoyment of life and was prevented from
23   attending and participating in his usual activities and recreational endeavors in an amount in
24   excess of Fifteen Thousand Dollars ($15,000.00).
25          94.     As a direct and proximate result of Defendants’ negligence, Plaintiffs had to
26
     secure the services of an attorney to pursue this action, and they should be allowed to recover a
27
     reasonable sum for their attorneys’ fees and costs.
28

                                                     14
         Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 16 of 18



 1                                 ELEVENTH CLAIM FOR RELIEF
 2
                                  Bad Faith and Willful Misclassification
                                        (Against All Defendants)
 3
            95.       All preceding paragraphs in this Complaint are realleged and incorporated by
 4
     reference as though fully set forth herein.
 5
            96.       Defendants failure to pay Plaintiff for all hours worked resulted in willful
 6

 7
     violations of the FLSA’s minimum wage provisions and the NVWH laws and was done in bad

 8   faith to avoid paying Plaintiff the wages due to her and providing the benefits she was entitled

 9   to as an employee. Specifically, Plaintiff should have been eligible for worker’s compensation,

10   health insurance, the Affordable Care Act, Family and Medical Leave Act, and unemployment

11   benefits.
12          97.       Defendants unlawful conduct and bad faith was repeated and willful. Defendants
13   knew or should have known that it engaged in a policy and practice of improperly and
14   unlawfully classifying Ms. Bobiles as an independent contractor when she was in fact an
15
     employee pursuant to the “economic realities” test of the Fair Labor Standards Act and further
16
     defined and articulated in Terry v. Sapphire Gentleman’s Club, 130 Nev., Advance Opinion 87
17
     (2014). As a result, Plaintiff was not paid for all hours worked which resulted in violations of
18
     the FLSA’s minimum wage provisions.
19
            98.       Due to Defendants’ bad faith and willful misclassification, Plaintiff is entitled to
20
     recover from Defendants: compensation for unpaid wages; liquidated damages; reasonable
21
     attorneys’ fees; costs and interest as provided by law, and any other relief deemed appropriate
22
     by this Court.
23
            99.       Plaintiff is also entitled to recover punitive damages from Defendants because
24
     her employer engaged in bad faith and intentionally misclassified her as an independent
25

26
     contractor to avoid paying Plaintiff for all hours worked and wages due that resulted in willful

27   violations of the FLSA’s minimum wage provisions and the NVWH laws. Defendants also

28   acted in bad faith to avoid providing the benefits she was entitled to as an employee, including

                                                       15
             Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 17 of 18



 1   worker’s compensation, health insurance, the Affordable Care Act, Family and Medical Leave
 2
     Act, and unemployment benefits.
 3
               100.   When Ms. Bobiles was injured at work, she was unable to seek covered medical
 4
     care, obtain workers’ compensation benefits, and collect unemployment compensation when she
 5
     has to quit working for hip replacement surgery.
 6
                                         PRAYER FOR RELIEF
 7
               WHEREFORE, Plaintiff RINA K. P. BOBILES requests that this Court enter an Order:
 8
               A.     Declaring Defendant violated the FLSA, and that such violation was willful;
 9
               B.     Granting judgment to Plaintiff for claims of unpaid premium overtime wages as
10
     secured by the FLSA, along with appropriate liquidated damages, attorneys’ fees, and costs of
11
     suit;
12

13
               C.     Granting judgment to Plaintiff on her claims of unpaid wages as secured by law,

14   as well as liquidated damages, interest, attorneys’ fees and costs as applicable and appropriate;

15             D.     Granting judgment to Plaintiff on her claims of unpaid failure to pay minimum

16   wage, as well as liquidated damages, interest, attorneys’ fees and costs as applicable and
17   appropriate;
18             E.     Granting judgment to Plaintiff on her claims of unpaid breaks and lunches, as
19   well as liquidated damages, interest, attorneys’ fees and costs as applicable and appropriate;
20             F.     Granting judgment to Plaintiff on her claim of misclassification, as well as
21
     liquidated damages, interest, attorneys’ fees and costs as applicable and appropriate;
22
               G.     Declaring Defendants intentionally misclassified Plaintiff as an independent
23
     contractor and awarding her punitive damages;
24
               H.     Granting judgment to Plaintiff to compensate her for all avoided benefits of
25
     employment as well as liquidated damages, interest, attorneys’ fees and costs as applicable and
26
     appropriate;
27
               I.     Granting judgment to Plaintiff for breach of contract as well as liquidated
28
     damages, interest, attorneys’ fees and costs as applicable and appropriate;
                                                      16
         Case 2:19-cv-00287-JAD-GWF Document 1-3 Filed 02/15/19 Page 18 of 18



 1            J.     Granting judgment and damages to Plaintiff to compensate her for hip injury as a
 2
     result of Defendants negligence;
 3
              K.     Granting judgment to Plaintiff for consequential damages to compensate her for
 4
     work related hip injury;
 5
              L.     Granting judgment and damages to Plaintiff for Defendants bad faith.
 6
              M.     Ordering such other relief as the Court may deem necessary and just; and
 7
              N.     Awarding Plaintiff her attorneys’ fees and costs of suit, including expert fees and
 8
     costs.
 9
                                      DEMAND FOR JURY TRIAL
10
              Plaintiff RINA K. P. BOBILES demands a trial by jury on all issues so triable.
11
              Respectfully submitted this 1st day of October, 2018.
12

13
                                                           MELANIE HILL LAW PLLC
14

15                                                         /s/ Melanie A. Hill
                                                           MELANIE A. HILL, ESQ.
16                                                         Nevada Bar No. 8796
                                                           520 S. 7th Street, Suite A
17                                                         Las Vegas, NV 89101
                                                           Tel.    (702) 362-8500
18                                                         Fax: (702) 362-8505
                                                           Email: Melanie@MelanieHillLaw.com
19                                                         Attorney for Plaintiff Rina K. P. Bobiles
20

21

22

23

24

25

26

27

28

                                                      17
